

116 S2626 IS: Restoring Health Benefits for Justice-Involved Individuals Act of 2019
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2626IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo remove limitations on inmate eligibility for Medicare, the
			 Children's Health Insurance Program, and veteran's health benefits.
	
 1.Short titleThis Act may be cited as the Restoring Health Benefits for Justice-Involved Individuals Act of 2019.
		2.Removal of inmate limitation on benefits under Medicare, CHIP, and veterans' health benefits
 (a)MedicareSection 1862(a)(3) of the Social Security Act (42 U.S.C. 1395y(a)(3)) is amended by inserting in the case of services furnished to individuals who are in custody pending disposition of charges, after 1880(e),. (b)CHIPSection 2110(b)(2)(A) of the Social Security Act (42 U.S.C. 1397jj(b)(2)(A)) is amended by inserting (except as an individual in custody pending disposition of charges) after inmate of a public institution.
			(c)Provision of health care from Department of Veterans Affairs to incarcerated veterans pending
 disposition of chargesThe Secretary of Veterans Affairs may not exclude a veteran from the receipt of health care under the laws administered by the Secretary, including hospital care and outpatient care, solely because the veteran is incarcerated pending the disposition of charges.
 (d)Effective dateThis section and the amendments made by this section shall take effect on the first day of the first calendar quarter beginning more than 60 days after the date of the enactment of this Act and shall apply to items, services, and health care benefits furnished for periods beginning on or after such date.